DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2022 was filed after the mailing date of the Non-Final Rejection on 04/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “a vision sensor adapted to measure vision data.” However, claim 29 depends upon claim 28 and claim 19 which requires a vision sensor. It is unclear if claim 29 is intended to require an additional vision sensor or if the claim is referring to an additional function of the vision sensor of claim 19. For the purposes of examination, claim 29 will be interpreted as referring to the vision sensor recited in claim 19.
Claims 35 and 36 recite that “the computer executable instructions comprise instructions for adjusting the optical function of both programmable lenses over a period of time determined to reduce perception of the adjustment of the optical function.” However, this limitation depends solely on the subjective opinion of the user, as there is no objective standard of whether or not a wearer would perceive the adjustment of the optical function, or if a wearer would perceive the adjustment to be reduced. To be clear, an adjustment that may be ignored or unnoticed by one user could simultaneously be noticed by another. As such, there is no objective standard for whether or not a perception of adjustment is reduced.
It has been found that when subjective terminology is used in a claim, some objective standard must be provided in order to allow the public to determine the scope of the claim. Furthermore, a claim that requires the exercise of subjective judgement without restriction renders the claim indefinite. Since there is no objective standard for determining whether or not the adjustment of the optical function is perceivable, claims 19, 35, and 36 are indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970); Datamize, 417 F.3d at 1344-45 (MPEP § 2173.05(b)III).
Claim 36 further recites that “the perception rate of the wearer is around 50 ms.” However, it is unclear what constitutes a “perception rate” and how such a rate can be measured in seconds. Specifically, it is unclear if the “perception rate” is referring to a specific action or event and how the perception rate is being measured. 
Furthermore, the “perception rate” appears to be a characteristic of a human user of the device and not the device itself. As such, it is unclear if this limitation is defining any feature of the device itself.
Moreover, the term “around” in claim 36 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of times should be considered “around 50 ms” and the specification provides no information to ascertain what should be considered “around 50 ms.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Claim(s) 19-21, 23, and 25-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of copending Application No. 16/605,036 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 19 is fully encompassed by reference claim 1 and 8-9, which requires the claimed programmable lens, optical function controller which adjusts the optical function of the programmable lenses in small increments, and a vision sensor which have the same structural requirements of the claim.
 Additionally, instant claims 20-21 and 23 are fully encompassed by reference claim 1 which requires a vision sensor meeting the structural requirements of the claims; instant claims 25-26 are fully encompassed by reference claim 13 which requires the claimed Fresnel structure; instant claims 27-32 are fully encompassed by reference claims 1-9, 12, and 16 which require the optical power adjustment and vision and position sensors; instant claim 33 is fully encompassed by reference claims 10-11 and 13 requiring the prism adjustment; instant claim 34 is fully encompassed by reference claim 1; instant claim 35 is fully encompassed by reference claim 15; and instant claim 36 is fully encompassed by reference claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-21, 23, 25-30, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (U.S. PG-Pub No. 2014/0347623; hereinafter – “Inoue”) in view of Munkelt (German Pub No. DE 10 2015 214 671 A1). All citations to Munkelt are directed to the English machine translation, provided as a reference.
Regarding claim 19, Inoue teaches an optical device adapted to be worn by a wearer comprising:
a programmable lens (160) having an adjustable optical function and extending between at least one eye of the wearer and the real world scene when the optical device is worn by the wearer (See e.g. Figs. 1 and 9; Paragraphs 0041-0042, 0048, and 0075),
an optical function controller (110-150) including:
a memory (110-150) storing at least computer executable instructions (See e.g. Figs. 1-10; Paragraphs 0040-0049 and 0075-0077); and
a processor (110-150) configured to execute the stored computer executable instructions so as to control the optical function of the programmable lens (See e.g. Figs. 1-10; Paragraphs 0040-0049 and 0075-0077); and
a vision sensor (110, 111, 120, 130, 170) (See e.g. Figs. 1-3 and 6-9) adapted to
measure vision data relating to the vision direction and/or vision distance of said at least one eye of the wearer (See e.g. Figs. 1-3 and 6-9; Paragraphs 0009-0009, 0022, 0031, 0035-0038, 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088),
measure at least two consecutive ocular saccades (See e.g. Figs. 6-8; Paragraphs 0061-0062, 0065-0072, and 0082-0088 – In Figs. 6-8, Inoue teaches adjusting the lens to three different focal lengths with each adjustment occurring during a consecutive ocular saccade, and teaches doing this in an iterative manner in Fig. 7), and
measure ocular saccade speed (See e.g. Figs. 1 and 6-9; Paragraphs 0008-0009, 0031, 0035-0038, 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088),
wherein adjusting the optical function of the programmable lens includes moving an area exhibiting an optical power of the programmable lens with the vision direction of the wearer (See e.g. Figs. 1 and 6-9; Paragraphs 0009-0009, 0031, 0035-0038, 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088, e.g. Paragraph 0088: “the focal length of the multifocal lens 160 is switched upon occurrence of a blink or saccadic eye movement”).
Inoue fails to explicitly disclose that the computer executable instructions further include instructions for anticipating a next gaze position based on the measured ocular saccade speed, and adjusting the optical function of the programmable lens when the vision data indicate the second ocular saccade of the two consecutive ocular saccades of the at least one eye of the wearer.
However, Munkelt teaches an autofocusing optical device and method for optical autofocusing comprising a processor and visions sensor (1, 2) adapted to measure vision data relating to the vision direction and/or vision distance of said at least one eye of the wearer using the optical device, and measure at least two consecutive ocular gestures or saccades (See e.g. Fig. 1; Paragraphs 0018, 0020-0021, and 0023),
wherein the computer executable instructions further include instructions for anticipating a next gaze position based on the measured ocular gesture or saccade, and adjusting the optical function of the programmable lens when the vision data indicate the second ocular saccade of the two consecutive ocular saccades of the at least one eye of the wearer, and wherein adjusting the optical function of the programmable lens includes moving an area exhibiting an optical power of the programmable lens with the vision direction of the wearer (See e.g. Figs. 1-2; Paragraphs 0018, 0020-0023, e.g. Paragraph 0020: “a data structure with an assignment of refractive power settings to eye gestures and/or voice control commands, which can be stored, for example, in a main memory or on a hard disk in the control unit”).
Munkelt teaches these instructions that include anticipating a next gaze position based on the measured ocular gesture or saccade in order “to focus on the scene area aimed at by the user by recognizing the viewing direction of the user in order to enable an unobtrusive, continuous and therefore transparent and pleasant always sharp viewing experience” (Paragraph 0005) and to provide “context-sensitive universal glasses for the correction of visual defects for near and television, as a visual aid for special areas of application for people with visual impairments, and/or as special glasses for specific areas of application, such as e.g. drivers or pilots are used” and such that they “can also be used with changed optical parameters of the user's eyes (e.g. B. due to aging) continue to use by re-calibration” (Paragraph 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue such that the instructions include anticipating a next gaze position based on the measured ocular saccade as in Munkelt since such a modification merely involves repeating a step of the instructions in an iterative manner and in order “to focus on the scene area aimed at by the user by recognizing the viewing direction of the user in order to enable an unobtrusive, continuous and therefore transparent and pleasant always sharp viewing experience” and to provide “context-sensitive universal glasses for the correction of visual defects for near and television, as a visual aid for special areas of application for people with visual impairments, and/or as special glasses for specific areas of application, such as e.g. drivers or pilots are used” and such that they “can also be used with changed optical parameters of the user's eyes (e.g. B. due to aging) continue to use by re-calibration,” as taught by Munkelt (Paragraphs 0005 and 0023).
Regarding claim 20, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue further teaches an eye sensor (111, 170) adapted to measure eye data relating to the eye movement of the wearer using the optical device and wherein the computer executable instructions comprise instructions for adjusting the optical function of the programmable lens when the eye data indicate that the at least one eye of the wearer is closed (See e.g. Figs. 1 and 6-9; Paragraphs 0047-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088, e.g. Paragraph 0088: “the focal length of the multifocal lens 160 is switched upon occurrence of a blink or saccadic eye movement”).
Regarding claim 21, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue further teaches that the computer executable instructions comprise instructions for adjusting the optical function of the programmable lens over a predetermined period of time smaller than 50 ms (See e.g. Figs. 1 and 6-9; Paragraphs 0057, 0068, and 0088, e.g. Paragraph 0088: “the time necessary for switching the focal length is ten milliseconds… the time necessary for completing switching the focal length of the multifocal lens 160 is about 50 milliseconds…”).
Regarding claim 23, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue further teaches that the computer executable instructions comprise instructions for adjusting the optical function of the programmable lens when the vision data indicate a vertical and/or horizontal ocular saccade of the at least one eye of the wearer (See e.g. Figs. 1 and 6-9; Paragraphs 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088, e.g. Paragraph 0088: “the focal length of the multifocal lens 160 is switched upon occurrence of a blink or saccadic eye movement”).
Regarding claim 25, Inoue in view of Munkelt teaches the optical device of claim 19, as above.
Inoue fails to explicitly disclose that the optical function of the programmable lens comprises a Fresnel optical function and the computer executable instructions comprise instructions for adjusting the position of the central ring of the Fresnel optical function to correspond to the vision direction of said at least one eye of the wearer using the optical device.
However, Munkelt further teaches that the optical function of the programmable lens comprises a Fresnel optical function and computer executable instructions comprise instructions for adjusting the position of the central ring of the Fresnel optical function to correspond to the vision direction of said at least one eye of the wearer using the optical device (See e.g. Figs. 1-3; Paragraphs 0011 and 0029-0030).
Munkelt teaches this Fresnel optical function “in order to realize larger refractive index changes” and for “sufficient accuracy for a high imaging performance of the autofocusing optical device in the central field of vision (place of sharpest vision)” (Paragraph 0011) in order “to focus on the scene area aimed at by the user by recognizing the viewing direction of the user in order to enable an unobtrusive, continuous and therefore transparent and pleasant always sharp viewing experience” (Paragraph 0005) and to provide “context-sensitive universal glasses for the correction of visual defects for near and television, as a visual aid for special areas of application for people with visual impairments, and/or as special glasses for specific areas of application, such as e.g. drivers or pilots are used” (Paragraph 0023).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue with the Fresnel optical function of Munkelt “in order to realize larger refractive index changes” and for “sufficient accuracy for a high imaging performance of the autofocusing optical device in the central field of vision (place of sharpest vision)” in order “to focus on the scene area aimed at by the user by recognizing the viewing direction of the user in order to enable an unobtrusive, continuous and therefore transparent and pleasant always sharp viewing experience” and to provide “context-sensitive universal glasses for the correction of visual defects for near and television, as a visual aid for special areas of application for people with visual impairments, and/or as special glasses for specific areas of application, such as e.g. drivers or pilots are used,” as taught by Munkelt (Paragraphs 0005, 0011, and 0023).
Regarding claim 26, Inoue in view of Munkelt teaches the optical device according to claim 25, as above.
Inoue fails to explicitly disclose that the computer executable instructions comprise instructions for adjusting the sphere power of the central ring of the Fresnel optical function based on the vision distance of said at least one eye of the wearer using the optical device.
However, Munkelt further teaches that computer executable instructions comprise instructions for adjusting the sphere power of the central ring of the Fresnel optical function based on the vision distance of said at least one eye of the wearer using the optical device (See e.g. Figs. 1-3; Paragraphs 0011-0012 and 0029-0030).
Munkelt teaches this Fresnel optical function “in order to realize larger refractive index changes” and for “sufficient accuracy for a high imaging performance of the autofocusing optical device in the central field of vision (place of sharpest vision)” (Paragraph 0011) in order “to focus on the scene area aimed at by the user by recognizing the viewing direction of the user in order to enable an unobtrusive, continuous and therefore transparent and pleasant always sharp viewing experience” (Paragraph 0005) and to provide “context-sensitive universal glasses for the correction of visual defects for near and television, as a visual aid for special areas of application for people with visual impairments, and/or as special glasses for specific areas of application, such as e.g. drivers or pilots are used” (Paragraph 0023).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue with the Fresnel optical function of Munkelt “in order to realize larger refractive index changes” and for “sufficient accuracy for a high imaging performance of the autofocusing optical device in the central field of vision (place of sharpest vision)” in order “to focus on the scene area aimed at by the user by recognizing the viewing direction of the user in order to enable an unobtrusive, continuous and therefore transparent and pleasant always sharp viewing experience” and to provide “context-sensitive universal glasses for the correction of visual defects for near and television, as a visual aid for special areas of application for people with visual impairments, and/or as special glasses for specific areas of application, such as e.g. drivers or pilots are used,” as taught by Munkelt (Paragraphs 0005, 0011, and 0023).
Regarding claim 27, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue further teaches that the computer executable instructions comprise instructions for adjusting the dioptric function of the programmable lens (See e.g. Figs. 1 and 6-9; Paragraphs 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088).
Regarding claim 28, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue further teaches that the computer executable instructions comprise instructions for adjusting the optical power of the programmable lens (See e.g. Figs. 1 and 6-9; Paragraphs 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088).
Regarding claim 29, Inoue in view of Munkelt teaches the optical device according to claim 28, as above.
Inoue further teaches a vision sensor (110-130) adapted to measure vision data relating to the vision direction of the wearer using the optical device and wherein the computer executable instructions comprise instructions for moving the optical power of the programmable lens with the vision direction of the wearer (See e.g. Figs. 1 and 6-9; Paragraphs 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088).
Regarding claim 30, Inoue in view of Munkelt teaches the optical device according to claim 28, as above.
Inoue further teaches a position sensor (110, 111, 120, 170) adapted to measure position data relating to the position of a reference point of the programmable lens of the optical device relative to a reference point of an eye of the wearer and wherein the computer executable instructions comprise instructions for adjusting the optical power of the programmable lens based on the position data (See e.g. Figs. 1 and 6-9; Paragraphs 0041-0048, 0060-0062, 0065-0071, 0075-0076, 0087, and 0091-0092).
Regarding claim 35, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue further teaches at least two programmable lenses (160) having adjustable optical functions and extending respectively between the right and left eyes of the wearer and the real world scene when the optical device is worn by the wearer (See e.g. Figs. 1 and 9; Paragraphs 0041-0042, 0048, and 0075), and wherein the computer executable instructions comprise instructions for adjusting the optical function of both programmable lenses over a period of time determined to reduce perception of the adjustment of the optical function (See e.g. Figs. 4-8 and 10; Paragraphs 0008-0009, 0031, 0035-0038, 0047-0048, 0051-0057, 0060-0072, 0075-0076, 0079, and 0082-0086), and wherein the predetermined period of time is smaller than 50 ms (Paragraph 0088).
Regarding claim 36, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue further teaches that the computer executable instructions comprise instructions for adjusting the optical function of the programmable lens gradually at such a rate to reduce perception of the optical function being different between two consecutive values of optical function (See e.g. Figs. 4-8 and 10; Paragraphs 0008-0009, 0031, 0035-0038, 0047-0048, 0051-0057, 0060-0072, 0075-0076, 0079, and 0082-0086), and wherein the perception rate of the wearer is around 50 ms (Paragraph 0088).
Claim(s) 25-26 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Munkelt, as applied to claim 19 above, and further in view of Blum et al. (U.S. PG-Pub No. 2014/0218647; hereinafter – “Blum”).
Regarding claim 25, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue fails to explicitly disclose that the optical function of the programmable lens comprises a Fresnel optical function and the computer executable instructions comprise instructions for adjusting the position of the central ring of the Fresnel optical function to correspond to the vision direction of said at least one eye of the wearer using the optical device.
However, Blum teaches a system, apparatus, and method for correcting vision using an electro-active lens including a programmable lens having an adjustable optical function wherein the optical function of the programmable lens comprises a Fresnel optical function and computer executable instructions comprise instructions for adjusting the position of the central ring of the Fresnel optical function to correspond to the vision direction of said at least one eye of the wearer using the optical device (See e.g. Figs. 1-2 and 7-18; Paragraphs 0098, 0101, 0103-0104, 0109-0110, 0136-0137, 0147, 0159, 0173, and 0209-0211).
Blum teaches this Fresnel optical function “to provide spherical power and thereby reduce lens thickness, the single vision lens optic to correct astigmatism, and the electro-active layer to correct for mid and near distance focusing needs” (Paragraph 0136) and to provide “for additional focusing correction, further reduces the need for the electric power, and thickness of the electro-active layer” (Paragraph 0137).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue with the Fresnel optical function of Blum “to provide spherical power and thereby reduce lens thickness, the single vision lens optic to correct astigmatism, and the electro-active layer to correct for mid and near distance focusing needs” and to provide “for additional focusing correction, further reduces the need for the electric power, and thickness of the electro-active layer,” as in Blum (Paragraphs 0136-0137).
Regarding claim 26, Inoue in view of Munkelt and Blum teaches the optical device according to claim 25, as above.
Inoue fails to explicitly disclose that the computer executable instructions comprise instructions for adjusting the sphere power of the central ring of the Fresnel optical function based on the vision distance of said at least one eye of the wearer using the optical device.
However, Blum further teaches that the computer executable instructions comprise instructions for adjusting the sphere power of the central ring of the Fresnel optical function based on the vision distance of said at least one eye of the wearer using the optical device (See e.g. Figs. 1-2 and 7-18; Paragraphs 0085, 0088, 0090, 0098, 0101, 0103-0104, 0109-0110, 0136-0137, 0147, 0159, 0173, and 0209-0211).
Blum teaches this Fresnel optical function “to provide spherical power and thereby reduce lens thickness, the single vision lens optic to correct astigmatism, and the electro-active layer to correct for mid and near distance focusing needs” (Paragraph 0136) and to provide “for additional focusing correction, further reduces the need for the electric power, and thickness of the electro-active layer” (Paragraph 0137).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue with the Fresnel optical function of Blum “to provide spherical power and thereby reduce lens thickness, the single vision lens optic to correct astigmatism, and the electro-active layer to correct for mid and near distance focusing needs” and to provide “for additional focusing correction, further reduces the need for the electric power, and thickness of the electro-active layer,” as in Blum (Paragraphs 0136-0137).
Regarding claim 33, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue and Munkelt fail to explicitly disclose that the computer executable instructions comprise instructions for adjusting the prism of the programmable lens in at least one position of the programmable lens.
However, Blum teaches a system, apparatus, and method for correcting vision using an electro-active lens including a programmable lens having an adjustable optical function and computer executable instructions for adjusting the prism of the programmable lens in at least one position of the programmable lens (See e.g. Figs. 1-2 and 7-18; Paragraphs 0049, 0076, 0085, 0134, 0137, 0159, and 0173).
Blum teaches adjusting the prism to provide “what is known today as the patient's BVA (best visual acuity) by way of conventional corrective refractive error” and to “allow for improving one's vision beyond what today's conventional refractor/phoropters will achieve” (Paragraph 0076) in order to provide “a means for detecting, quantifying, and correcting one's vision as close to 20/10 or better as possible…in a very efficient and user friendly manner” (Paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue to have an adjustable prism as in Blum to provide “what is known today as the patient's BVA (best visual acuity) by way of conventional corrective refractive error” and to “allow for improving one's vision beyond what today's conventional refractor/phoropters will achieve” in order to provide “a means for detecting, quantifying, and correcting one's vision as close to 20/10 or better as possible…in a very efficient and user friendly manner,” as in Blum (Paragraphs 0039 and 0076).
Regarding claim 34, Inoue in view of Munkelt teaches the optical device according to claim 19, as above.
Inoue and Munkelt fail to explicitly disclose that the computer executable instructions comprise instructions for adjusting the transmission function of the programmable lens.
However, Blum teaches a system, apparatus, and method for correcting vision using an electro-active lens including a programmable lens having an adjustable optical function and computer executable instructions for adjusting the transmission function of the programmable lens (See e.g. Figs. 1-2 and 7-18; Paragraphs 0153, 0158, and 0193).
Blum teaches adjusting the transmission function to provide “a "sunglass" effect to the lens for the comfort of the user in bright, outdoor environment” (Paragraph 0193).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue with the adjustable transmission function of Blum to provide “a "sunglass" effect to the lens for the comfort of the user in bright, outdoor environment,” as in Blum (Paragraph 0193).
Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Munkelt as applied to claim 28 above, and further in view of Shinkoda (PCT Pub No. WO 2014/179857).
Regarding claim 31, Inoue in view of Munkelt teaches the optical device according to claim 28, as above.
Inoue further teaches controlling the adjustment of the optical power in order “to reduce strangeness or uncomfortableness of the user” (Paragraphs 0007-0009, 0031, 0035-0038, 0047-0048, 0051-0057, 0060-0072, 0075-0076, 0079, and 0082-0086).
Inoue and Munkelt fail to explicitly disclose that the adjustment of the optical power of the programmable lens is smaller than or equal to 0.25D.
However, Shinkoda teaches an autofocus eyeglass system comprising a programmable lens with an adjustable optical power wherein the adjustment of the optical power of the programmable lens is smaller than or equal to 0.25D (See e.g. Figs. 1 and 4; Paragraphs 00015, 00045, and 00055).
Shinkoda teaches this adjustment smaller than or equal to 0.25D as it is “commonly used in industry for adjustable optical equipment” (Paragraph 00055) in order to provide for “the use of a minimum of memory and computational power, and in limiting the demands on the limited power supply, which has to be integrated with the autofocus eyeglass system” (Paragraphs 00039 and 00054) for “the automatic adjustment of the focal length of eyeglasses to adapt to a varying object distance” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue such that the adjustment of the optical power is smaller than or equal to 0.25D as suggested by Shinkoda as it is “commonly used in industry for adjustable optical equipment” (Paragraph 00055) in order to provide for “the use of a minimum of memory and computational power, and in limiting the demands on the limited power supply, which has to be integrated with the autofocus eyeglass system” (Paragraphs 00039 and 00054) for “the automatic adjustment of the focal length of eyeglasses to adapt to a varying object distance,” as in Shinkoda (Paragraph 0002, 00039 and 00054-00055), since Inoue recognizes that modifying the power adjustment allows for reducing “strangeness or uncomfortableness of the user” (Paragraphs 0007-0009, 0031, 0035-0038, 0047-0048, 0051-0057, 0060-0072, 0075-0076, 0079, and 0082-0086), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 32, Inoue in view of Munkelt teaches the optical device according to claim 28, as above.
Inoue further teaches controlling the adjustment of the optical power in order “to reduce strangeness or uncomfortableness of the user” (Paragraphs 0007-0009, 0031, 0035-0038, 0047-0048, 0051-0057, 0060-0072, 0075-0076, 0079, and 0082-0086).
Inoue fails to explicitly disclose that the adjustment of the optical power of the programmable lens is smaller than or equal to 0.12D.
However, Shinkoda teaches an autofocus eyeglass system comprising a programmable lens with an adjustable optical power wherein the adjustment of the optical power of the programmable lens is smaller than or equal to 0.25D (See e.g. Figs. 1 and 4; Paragraphs 00015, 00045, and 00055).
Shinkoda teaches this adjustment smaller than or equal to 0.25D as it is “commonly used in industry for adjustable optical equipment” (Paragraph 00055) in order to provide for “the use of a minimum of memory and computational power, and in limiting the demands on the limited power supply, which has to be integrated with the autofocus eyeglass system” (Paragraphs 00039 and 00054) for “the automatic adjustment of the focal length of eyeglasses to adapt to a varying object distance” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue such that the adjustment of the optical power is smaller than or equal to 0.12D as suggested by Shinkoda as it is “commonly used in industry for adjustable optical equipment” (Paragraph 00055) in order to provide for “the use of a minimum of memory and computational power, and in limiting the demands on the limited power supply, which has to be integrated with the autofocus eyeglass system” (Paragraphs 00039 and 00054) for “the automatic adjustment of the focal length of eyeglasses to adapt to a varying object distance,” as in Shinkoda (Paragraph 0002, 00039 and 00054-00055), since Inoue recognizes that modifying the power adjustment allows for reducing “strangeness or uncomfortableness of the user” (Paragraphs 0007-0009, 0031, 0035-0038, 0047-0048, 0051-0057, 0060-0072, 0075-0076, 0079, and 0082-0086), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Response to Arguments
Applicant's arguments, see page 7, filed 07/12/2022, regarding the 35 U.S.C. 112(b) rejections of claims 35-36 have been fully considered but they are not persuasive.
Specifically, Applicant argues that the amendments to the claims obviate the rejections. However, Examiner respectfully disagrees as claims 35 and 36 still reference the “perception” of a user, which is entirely dependent upon the subjective opinion of the user. Moreover, claim 36 now recites a “perception rate” which is not clearly defined and appears to be a characteristic of the wearer. As such, Examiner maintains that these claims are indefinite.
Applicant's arguments, see page 7-8, filed 07/12/2022, regarding the double patenting rejections have been fully considered but they are not persuasive.
Applicant argues that “Claim 19 recites a number of features not found in the cited application” including the claimed vision sensor and adjustment of the optical function. However, Examiner respectfully disagrees.
Specifically, instant claim 19 is fully encompassed by reference claim 1 which recites all of the structural limitations of the claims including an adjustable active programmable lens and a vision sensor that is adapted to measure vision data.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Additionally, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the reference claims recite a vision sensor and adjustable active programmable lens, which satisfy all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the instant claim from the reference claim, and the claims are not patentably distinct.
Moreover, the broadly recited “vision sensor” of the reference application clearly provides a structure that can measure ocular saccades as required by the instant claims, as it measures “data relating to the vision distance and/or vision direction of said at least one eye of the wearer using the optical device.” Thus, Examiner maintains the double patenting rejection.
Applicant’s arguments, see pages 8-10, filed 07/12/2022, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C. 102 in view of Inoue have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Inoue and Munkelt, as necessitated by Applicant’s amendments.
Specifically, as detailed previously and above, Inoue teaches a vision sensor (110, 111, 120, 130, 170) (See e.g. Figs. 1-3 and 6-9) adapted to measure vision data relating to the vision direction and/or vision distance of said at least one eye of the wearer (See e.g. Figs. 1-3 and 6-9; Paragraphs 0009-0009, 0022, 0031, 0035-0038, 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088), measure at least two consecutive ocular saccades (See e.g. Figs. 6-8; Paragraphs 0061-0062, 0065-0072, and 0082-0088 – In Figs. 6-8, Inoue teaches adjusting the lens to three different focal lengths with each adjustment occurring during a consecutive ocular saccade, and teaches doing this in an iterative manner in Fig. 7), and measure ocular saccade speed (See e.g. Figs. 1 and 6-9; Paragraphs 0008-0009, 0031, 0035-0038, 0040-0048, 0051-0057, 0060-0072, 0075-0076, 0079, 0082-0086, and 0088).
While Inoue fails to explicitly disclose that the computer executable instructions further include instructions for anticipating a next gaze position based on the measured ocular saccade speed, and adjusting the optical function of the programmable lens when the vision data indicate the second ocular saccade of the two consecutive ocular saccades of the at least one eye of the wearer, Munkelt teaches instructions for anticipating a next gaze position based on the measured ocular gesture or saccade, and adjusting the optical function of the programmable lens when the vision data indicate the second ocular saccade of the two consecutive ocular saccades of the at least one eye of the wearer, and wherein adjusting the optical function of the programmable lens includes moving an area exhibiting an optical power of the programmable lens with the vision direction of the wearer (See e.g. Figs. 1-2; Paragraphs 0018, 0020-0023, e.g. Paragraph 0020: “a data structure with an assignment of refractive power settings to eye gestures and/or voice control commands, which can be stored, for example, in a main memory or on a hard disk in the control unit”). Specifically, by describing a system that involves detecting multiple gestures, and including a system which stores values corresponding to gestures, the system of Munkelt is capable of anticipating the next gaze position, given the broadest reasonable interpretation of the claims.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue such that the instructions include anticipating a next gaze position based on the measured ocular saccade as in Munkelt since such a modification merely involves repeating a step of the instructions in an iterative manner and in order “to focus on the scene area aimed at by the user by recognizing the viewing direction of the user in order to enable an unobtrusive, continuous and therefore transparent and pleasant always sharp viewing experience” and to provide “context-sensitive universal glasses for the correction of visual defects for near and television, as a visual aid for special areas of application for people with visual impairments, and/or as special glasses for specific areas of application, such as e.g. drivers or pilots are used” and such that they “can also be used with changed optical parameters of the user's eyes (e.g. B. due to aging) continue to use by re-calibration,” as taught by Munkelt (Paragraphs 0005 and 0023).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896